Citation Nr: 9931799	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-13 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1973.  In January 1994, he claimed service connection for 
several disorders, including post-traumatic stress disorder 
(PTSD).  A March 1994 rating decision granted service 
connection for PTSD and assigned a 30 percent evaluation.  In 
April 1995, he sought a permanent and total disability rating 
for pension purposes.  This appeal comes to the Board of 
Veterans' Appeals (Board) from a July 1995 rating decision by 
the Roanoke, Virginia, Regional Office (RO) which denied that 
claim.  In November 1998, the case was remanded by the Board 
for further development of the evidence, including a VA 
examination to thoroughly assess the veteran's condition.


REMAND

As noted above, this case was remanded in November 1998 for a 
thorough examination to assess the nature and extent of the 
veteran's disabilities.  It was thought that such an 
examination would enable adjudicators and the Board to 
determine whether the veteran's disabilities were permanent 
and whether he was rendered totally disabled and unemployable 
thereby.  See generally 38 U.S.C.A. §§ 1502(a) and 1521(a) 
and (j); 38 C.F.R. §§ 3.342, 4.15, and 4.16.  In addition, 
38 C.F.R. § 4.17(a) provides, in pertinent part:  "All 
veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled. . . . When . . 
. the disabilities involved are of a permanent nature, a 
rating of permanent and total disability will be assigned if 
the veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability."  (Emphasis added.)

The language found in the statutes and regulations cited 
above is prospective.  That is, it looks to the future and 
prescribes a pension for an otherwise qualified veteran who, 
because of the permanent and total nature of his or her 
disabilities, is precluded from ever obtaining gainful 
employment.  Clearly, the essence of a pension claim is 
current unemployment and, at the time of the November 1998 
Board decision, the evidence then of record indicated that 
the veteran was then, and had been, unemployed.  The only 
question was whether his unemployment was due to disabilities 
that were permanent and total.

One of the criteria, if not the main criterion, for a VA 
pension is unemployability.  However, a veteran who is 
currently employed cannot be said to be unemployable.  Of 
course, employment, in order to serve as a basis for denying 
a pension claim, must be substantially gainful and more than 
marginal.  38 C.F.R. § 4.17(a); see also 38 C.F.R. § 4.18.  
Evidence obtained at a May 1999 VA examination suggests that 
the veteran was then working at Burlington Accent Floor 
Accessories, that he had worked there for the preceding year, 
and that he had missed 61/2 days of work due to health 
problems.  Evidence that the veteran was not, and had not 
been, unemployed would seem to prove that he was not, at 
least on the basis of current disabilities, unemployable.  
The Supplemental Statement of the Case issued by the RO in 
June 1999 noted the veteran's report regarding employment.  
Subsequently, neither the veteran nor his representative 
addressed this point, and the appeal continued.  If he is 
gainfully employed, the veteran should consider withdrawing 
his claim for pension.  The RO should develop evidence on 
this matter, and give the veteran an opportunity to be heard 
on it.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should again advise the veteran that 
entitlement to pension depends upon 
unemployability and total disability, and request 
him to consider whether, if he is gainfully 
employed, he would like to withdraw his claim for 
pension.  The RO should obtain from the veteran, 
if he wishes to continue this appeal, a current 
Income-Net Worth and Employment Statement, VA Form 
21-527.  The veteran should provide, in addition 
to the information called for by the form, the 
beginning and ending dates for each period of 
employment he has held since 1995.  The RO should 
consider conducting a social and industrial survey 
and should, in any event, verify information 
provided by the veteran with the employers listed.

2.  After the foregoing actions have been taken, 
the RO should review the file to ensure completion 
of the required development.  When the required 
development has been completed, and all evidence 
obtained has been associated with the file, the RO 
should review the claim.  If the decision remains 
adverse to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and afforded a 
reasonable opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


